Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In claim 1, line 42, “gear paring” has been changed to -gear pairing-.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the entire claimed combination, including a snowmobile with a frame, a ski, a rear suspension, a drive track, a two-stroke engine with an electronic reverse function, a continuously variable transmission, and a gearbox having the claimed arrangement, where the electronic reverse function that is selectively engageable in forward or reverse while the gearbox is operated in high, low, or neutral gear.  Brandstaetter teaches drive arrangement for a snowmobile (although the typical features of a snowmobile, including a frame, skis, and a drive track, are not specifically discussed) having a two-stroke engine, a continuously variable transmission, and a gearbox having high and low gear pairs.  However, Brandstaetter specifically teaches a reverse gear rather than an electronically reversing engine.   Reversing engines for snowmobiles are known, such as those taught by Arakawa and Gagnon, however, they are not taught in combination with all the other snowmobile structures claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsukada and Bostelmann teach electronically reversing two-stroke engines.
Martel teaches a reversible engine designed to eliminate the bulk and weight of reverse gearing.
Gauthier teaches a snowmobile with a 2-stroke engine and CVT.
Jorgenson teaches a snowmobile with a push button shift controller.
Harmin teaches an ATV with a CVT and high/low gearing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/